In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                     No. 06-18-00027-CV




IN RE UNITED PARCEL SERVICE, INC., AND WILLIE G. SMITH




                Original Mandamus Proceeding




         Before Morriss, C.J., Moseley and Burgess, JJ.
           Memorandum Opinion by Justice Burgess
                     MEMORANDUM OPINION
       Relators United Parcel Service, Inc., and Willie G. Smith filed a petition for writ of

mandamus challenging certain orders entered by the Honorable Brad Morin of the 71st Judicial

District Court of Harrison County in trial court cause number 15-0814.

       After the petition was filed, the parties reached a settlement of their disputes.

Consequently, the Relators filed a motion to dismiss their mandamus petition.

       “In accordance with Rule 52.8 of the Texas Rules of Appellate Procedure, an appellate

court must either grant or deny the requested relief [in a mandamus proceeding].” In re Edwards,

No. 06-12-00015-CV, 2012 WL 390021, at *1 (Tex. App.—Texarkana Feb. 8, 2012, orig.

proceeding) (mem. op.). “The Rule does not provide for a dismissal of a petition for writ of

mandamus.” Id. (citing TEX. R. APP. P. 52.8).

       Because the parties to this original proceeding have settled their disputes, this proceeding

has become moot.

       We deny the petition for writ of mandamus.




                                                 Ralph K. Burgess
                                                 Justice
Date Submitted:       July 16, 2018
Date Decided:         July 17, 2018




                                                2